FOR PUBLICATION

ATTORNEY FOR APPELLANT:              ATTORNEYS FOR APPELLEES,
                                     Review Board and The Department
C. RICHARD MARTIN                    of Workforce Development
Martin & Martin
Boonville, Indiana                   GREGORY F. ZOELLER
                                     Attorney General of Indiana

                                     KATHY BRADLEY
                                     Deputy Attorney General
                                     Indianapolis, Indiana


                          IN THE
                COURT OF APPEALS OF INDIANA

JAMES BROXTON,                    )
                                  )
     Appellant,                   )
                                  )
            vs.                   )          No. 93A02-1301-EX-79
                                  )
REVIEW BOARD OF THE INDIANA       )
DEPARTMENT OF WORKFORCE           )
DEVELOPMENT, THE DEPARTMENT OF    )
INDIANA WORKFORCE DEVELOPMENT, AND)              Jan 09 2014, 10:15 am
SODEXO,                           )
                                  )
     Appellees.                   )


          APPEAL FROM THE REVIEW BOARD OF THE DEPARTMENT
                    OF WORKFORCE DEVELOPMENT
                          Cause No. 12-R-3680


                           January 9, 2014

                     OPINION - FOR PUBLICATION
BARNES, Judge
                                        Case Summary

          James Broxton appeals the denial of his request for unemployment benefits by the

Review Board of the Department of Workforce Development (“Review Board”). We

affirm.

                                             Issues

          Broxton raises five issues, which we restate as:

               I.       whether the Review Board properly determined that
                        his employer was not required to give notice under
                        Indiana Code Section 22-4-3-5(c);

              II.       whether the Review Board properly denied
                        unemployment benefits to him pursuant to Indiana
                        Code Section 22-4-3-5;

             III.       whether the Review Board properly determined that he
                        was not regularly and customarily employed on an “on
                        call” or “as needed basis” under Indiana Code Section
                        22-4-3-3;

             IV.        whether the Review Board’s interpretation of Indiana
                        Code Section 22-4-3-5 conflicts with other statutory
                        provisions of the Indiana Employment Security Act
                        (the “Act”), Indiana Code Article 22-4; and

              V.        whether the Review Board’s interpretation of Indiana
                        Code Section 22-4-3-5 violates the policy behind the
                        Act.

                                             Facts

          Broxton has been employed by SDH Education Service West, LLC, also known

as Sodexo Food Services (“Sodexo”), since 2008 as a cook at St. Joseph’s College in

Rensselaer. From August through May, Broxton works full time. During the summer

months, he is only “on call.” Appellant’s App. p. 13. He is required to call Sodexo each

                                                2
Tuesday to find out if work is available. If he fails to call in, Broxton could lose his job.

In 2012, Broxton was on call from May 7th to August 18th, but he was never called in to

work.

        In prior summers, Broxton received unemployment insurance benefits. Broxton

filed a claim for unemployment benefits, and on August 13, 2012, a claims deputy

concluded that Broxton was not entitled to unemployment benefits because he “was on a

vacation week mandated by the employer.”             Id. at 20.     Broxton appealed that

determination to an administrative law judge (“ALJ”), and Sodexo did not participate in

the appeal. After a hearing, the ALJ concluded:

              Although the Claimant is on an on-call or as needed basis
              with the Employer during summer break every year, the
              period is a reduction in hours that regularly occurs as “a
              matter of practice, policy or procedure of which the Claimant
              was aware and to which the Claimant has agreed,” 646 IAC
              5-8-1 (2011). Alternatively, the time is also a scheduled
              period during which activity is suspended, or a vacation, that
              is part of the Employer’s regular policy or practice and the
              Claimant has reasonable assurance of employment when the
              period ends. The Claimant is ineligible for benefits based on
              [his] employment status with this Employer during the
              summer break period.

Id. at 38. Thus, the ALJ affirmed the claims deputy’s determination that Broxton was

ineligible for unemployment benefits.

        Broxton appealed the ALJ’s determination to the Review Board. There was no

hearing before the Review Board, and no additional evidence was admitted. The Review

Board adopted the ALJ’s findings of fact but struck the ALJ’s conclusions of law and

concluded that Broxton was “not partially or part-totally unemployed” because he


                                             3
“agreed to perform services for the Employer during the school year,” he was aware of

the summer break, and he “agreed to this reduction or suspension of work hours during

scheduled breaks through continued employment with the Employer.” Appellee’s App.

p. 2.

        The Review Board also concluded that Broxton was not entitled to benefits due to

Indiana Code Section 22-4-3-5, which denies unemployment benefits to certain

employees on “a vacation week” without remuneration pursuant to a contract or regular

policy. Although the Review Board noted that Indiana Code Section 22-4-3-5 was

inapplicable if an employer “fails to comply with a department rule or policy regarding

the filing of a notice, report, information, or claim in connection with an individual,

group, or mass separation arising from the vacation period,” the Review Board also noted

that the “Department currently has no rules or policies requiring employers to file a

notice regarding a claim arising out of a vacation period, nor is the Department statutorily

required to enact a policy on this matter.” Id. at 3 (discussing Ind. Code § 22-4-3-5(c)).

The Review Board held that the term “vacation week” referenced “an employer-

mandated period in which work is not performed.” Id. Further, the Review Board

concluded that, “[b]ecause [Broxton] was on an unpaid vacation period and had

reasonable assurance of employment following the summer break, [Broxton] was not

totally, part-totally, or partially unemployed.” Id. at 4.

        The Review Board also concluded that Broxton was “voluntarily unemployed

during the summer break” due to his “assent” to Sodexo’s practices. Id. at 5. Thus, the



                                               4
Review Board found that Broxton was not eligible for unemployment benefits. Broxton

now appeals.

       At the Review Board’s request, in May 2013, this appeal was consolidated with

numerous other appeals raising similar issues based on the Review Board’s interpretation

of Indiana Code Section 22-4-3-5. In June 2013, after a pre-appeal conference, this

appeal and two other appeals, D.B. v. Review Board of the Ind. Dep’t of Workforce Dev.,

No. 93A02-1301-EX-71, and Amerson v. Review Board of the Ind. Dep’t of Workforce

Dev., No. 93A02-1301-EX-67, were designated as “test cases” and allowed to proceed.

The remaining appeals were held in abeyance pending completion of the test cases. On

November 5, 2013, a panel of this court affirmed the denial of unemployment benefits in

D.B., __ N.E.2d __, No. 93A02-1301-EX-71 (Ind. Ct. App. Nov. 5, 2013), and on

November 26, 2013, another panel of this court affirmed the denial of unemployment

benefits in Amerson, No. 93A02-1301-EX-67 (Ind. Ct. App. Nov. 26, 2013).

                                        Analysis

       Broxton argues that the Review Board erred when it denied his request for

unemployment benefits. On appeal, we review the Review Board’s (1) determinations of

specific or basic underlying facts; (2) conclusions or inferences from those facts, or

determinations of ultimate facts; and (3) conclusions of law. McClain v. Review Bd. of

Indiana Dep’t of Workforce Dev., 693 N.E.2d 1314, 1317 (Ind. 1998). The Review

Board’s findings of basic fact are subject to a “substantial evidence” standard of review.

Id.   In this analysis, we neither reweigh the evidence nor assess the credibility of

witnesses and consider only the evidence most favorable to the Review Board’s findings.

                                            5
Id. Reversal is warranted only if there is no substantial evidence to support the Review

Board’s findings. Id. (citing KBI, Inc. v. Review Bd. of Indiana Dep’t of Workforce

Dev., 656 N.E.2d 842, 846 (Ind. Ct. App. 1995)).              Next, the Review Board’s

determinations of ultimate facts, which involve an inference or deduction based upon the

findings of basic fact, are generally reviewed to ensure that the Review Board’s inference

is reasonable. Id. at 1317-18. Finally, we review conclusions of law to determine

whether the Review Board correctly interpreted and applied the law. McHugh v. Review

Bd. of Indiana Dep’t of Workforce Dev., 842 N.E.2d 436, 440 (Ind. Ct. App. 2006).

       When interpreting a statute, we will give great weight to an interpretation of the

statute by an administrative agency charged with enforcing the statute, unless such

interpretation would be inconsistent with the statute itself. State Bd. of Tax Comm’rs v.

Two Market Square Assocs. Ltd. P’ship, 679 N.E.2d 882, 886 (Ind. 1997). This same

rule of deference applies to agency interpretation of administrative regulations that it has

drafted and is charged with enforcing. Id. “Deference to an agency’s interpretation of a

statute becomes a consideration when a statute is ambiguous and susceptible of more than

one reasonable interpretation.” South Bend Cmty. Sch. Corp. v. Lucas, 881 N.E.2d 30,

32 (Ind. Ct. App. 2008). When faced with two reasonable interpretations of a statute, one

of which is supplied by an administrative agency charged with enforcing the statute, we

defer to the agency. Id. If we determine that an agency’s interpretation is reasonable, we

terminate our analysis and will not address the reasonableness of the other party’s

proposed interpretation. Id. “Terminating the analysis recognizes ‘the general policies of

acknowledging the expertise of agencies empowered to interpret and enforce statutes and

                                             6
increasing public reliance on agency interpretations.’” Id. (quoting State v. Young, 855
N.E.2d 329, 335 (Ind. Ct. App. 2006)).

                  I. Notice Requirement under Ind. Code § 22-4-3-5

      Broxton first argues that the Review Board erred when it interpreted the notice

provisions of Indiana Code Section 22-4-3-5. That statute provides:

          (a)       Except as provided in subsection (c) and subject to
                    subsection (b), an individual is not totally unemployed,
                    part-totally unemployed, or partially unemployed for
                    any week in which the department finds the individual:

                    (1)    is on a vacation week; and

                    (2)    has not received remuneration from the
                           employer for that week, because of:

                           (A)    a written contract between the employer
                                  and the employees; or

                           (B)    the employer’s regular vacation policy
                                  and practice.

          (b)       Subsection (a) applies only if the department finds that
                    the individual has a reasonable assurance that the
                    individual will have employment available with the
                    employer after the vacation period ends.

          (c)       Subsection (a) does not apply to an individual whose
                    employer fails to comply with a department rule or
                    policy regarding the filing of a notice, report,
                    information, or claim in connection with an individual,
                    group, or mass separation arising from the vacation
                    period.




                                           7
Ind. Code § 22-4-3-5.1

       The Department of Workforce Development (“Department”) issued a policy

regarding Indiana Code Section 22-4-3-5 on February 3, 2012. See Appellant’s App. p.

39; DWD Policy 2011-07, Planned Shutdown Effects upon Unemployment Insurance

Benefits (“Policy”). In the Policy, the Department determined that it would consider

several factors when deciding whether a mandated or planned facility shutdown would be

considered a vacation week. One of the factors is whether “the employer, on their own

initiative, has provided the Department with advance notice of any vacation week or



1
 Indiana Code Section 22-4-3-5 was added in 2011 by Pub. L. No. 2-2011, § 3, effective July 1, 2011,
and was amended by Pub. L. No. 6-2012, § 162, effective February 22, 2012. The statute previously
provided:

            (a)        An individual is not totally unemployed, part-totally
                       unemployed, or partially unemployed for any week in which the
                       department finds the individual:

                       (1)    is on a vacation week; and

                       (2)    has not received remuneration from the employer for
                              that week, because of:

                              (A)     a written contract between the employer and the
                                      employees; or

                              (B)     the employer’s regular vacation policy and
                                      practice.

            (b)        Subsection (a) applies only if the department finds that the
                       individual has a reasonable assurance that the individual will
                       have employment available with the employer after the vacation
                       period ends.

            (c)        Subsection (a) does not apply to an individual whose employer
                       fails to comply with a department rule or policy regarding the
                       filing of a notice, report, information, or claim in connection
                       with an individual, group, or mass separation arising from the
                       vacation period.


                                                 8
shutdown period.” Appellant’s App. p. 41. The Department did not issue a rule or policy

that required an employer to file “a notice, report, information, or claim in connection

with an individual, group, or mass separation arising from the vacation period.” I.C. §

22-4-3-5(c).

        On appeal, Broxton argues that the Department is “attempting to render subsection

(c) a nullity by not requiring such notice prior to applying subsection (a).”2 Appellant’s

Br. p. 8. Despite Broxton’s arguments, we conclude that subsection (c) of the statute

does not mandate that an employer file a notice in the event of a “separation arising from

the vacation period.”

        The relevant portion of the statute provides: “Subsection (a) does not apply to an

individual whose employer fails to comply with a department rule or policy regarding the

filing of a notice, report, information, or claim in connection with an individual, group, or

mass separation arising from the vacation period.” I.C. § 22-4-3-5(c). The statute gives

the Department discretion to create a “department rule or policy” regarding such a notice.

See also I.C. § 22-4-19-1 (“The board shall have the power and authority to adopt,

amend, or rescind such rules and regulations . . . and take such other action as it may

deem necessary or suitable for the proper administration of this article.”). The statute


2
  The Review Board argues that Broxton waived this argument by failing to raise it below. The issue of
whether Broxton received adequate notice involves a legal, not a factual conclusion. We have previously
declined to find waiver of an issue not raised in an administrative proceeding where resolution of the
issue did not require any factual determinations, and required only legal conclusions. See Tokheim Corp.
v. Review Bd. of Ind. Employment Sec. Div., 440 N.E.2d 1141, 1142 (Ind. Ct. App. 1982); cf. Highland
Town Sch. Corp. v. Review Bd. of Indiana Dep’t of Workforce Dev., 892 N.E.2d 652, 656 (Ind. Ct. App.
2008) (“The ALJ is not required to brainstorm about every possible legal theory that might be available to
a pro se claimant.”). The arguments on appeal concern the interpretation of statutes, which are legal
conclusions. Consequently, we will address Broxton’s argument on the merits.
                                                    9
does not specifically require an employer to provide such a notice. If the legislature had

intended to require such a notice, it could have provided so in the statute. Instead, the

statute merely requires an employer to comply with the Department’s rule or policy; it

does not specify the content of the rule or policy. Given the Department’s substantial

discretion, we conclude that Broxton’s argument regarding the notice provisions of

Indiana Code Section 22-4-3-5(c) fails.

                    II. Denial of Benefits under Ind. Code § 22-4-3-5

       Next, Broxton argues that the Review Board erred when it concluded that he was

on a “vacation” under Indiana Code Section 22-4-3-5 during the summer of 2012.

Indiana Code Section 22-4-3-5 disqualifies an individual from receiving unemployment

benefits if: (1) the individual “is on a vacation week”; (2) the individual “has not received

remuneration from the employer for that week, because of: (A) a written contract

between the employer and the employees; or (B) the employer’s regular vacation policy

and practice;” and (3) the Department “finds that the individual has a reasonable

assurance that the individual will have employment available with the employer after the

vacation period ends.”

       Broxton argues that he was not on a “vacation” during the summer of 2012. In

support of his argument, Broxton relies on American Bridge Co. v. Review Bd. of Ind.

Employment Sec. Division, 121 Ind. App. 576, 98 N.E.2d 193 (1951), and Indiana State

University v. LaFief, 888 N.E.2d 184 (Ind. 2008). We do not find that either case is

controlling here.



                                             10
       In American Bridge, this court held that employees subject to a company

shutdown for the purpose of taking inventory were entitled to unemployment benefits.

American Bridge, 121 Ind. App. at 578-84, 98 N.E.2d at 194-96. However, our supreme

court distinguished American Bridge in Adams v. Review Bd. of Ind. Employment Sec.

Division, 237 Ind. 63, 143 N.E.2d 564 (1957). In Adams, the employees were subject to

a shutdown for a vacation period covered by a collective bargaining agreement. The

court pointed out that the shutdown in American Bridge was distinguishable because it

was for inventory purposes rather than vacation purposes. Adams, 237 Ind. at 71, 143

N.E.2d at 568. Similarly, American Bridge is not persuasive because the “vacation” at

issue here is more similar to that in Adams than the temporary shutdown for inventory

purposes in American Bridge.

       In LaFief, our supreme court held that an assistant professor who was notified that

his one-year contract would not be renewed was entitled to unemployment benefits.

LaFief, 888 N.E.2d at 185. However, the facts in LaFief are not comparable to the facts

here. In fact, the court in LaFief noted:

              This holding does not alter the general rule that employees
              who contractually agree to mandatory vacation periods or
              temporary shut downs are not eligible for unemployment
              benefits so long as they have reasonable assurance that they
              will continue to be employed after the mandatory vacation
              period or temporary shut down ends. See Ind. Code Ann. §
              22-4-14-7(a) (individuals employed by educational
              institutions are not entitled to unemployment benefits during
              the period between two successive academic years if they
              were employed during one period and there is a reasonable
              assurance that they will be employed during the successive
              term); Ind. Code Ann. § 22-4-14-8 (individuals whose
              employment consists of participating in sports are not entitled

                                            11
               to unemployment benefits between seasons if they were
               employed during one season and there is a reasonable
               assurance that they will be employed during the successive
               season); Pope v. Wabash Valley Human Serv., Inc., 500
N.E.2d 209, 211 (Ind. Ct. App. 1986) (“Where the
               employment contract or collective bargaining agreement
               provides for a shutdown or vacation period, the employees
               who signed or assented to the contract are not ‘unemployed’
               within the meaning contemplated by the [Unemployment
               Compensation Act]”).

LaFief, 888 N.E.2d at 187.3

       The Legislature has not defined “vacation” in the context of unemployment

insurance benefits, and the Review Board found that the term “vacation” as used in

Indiana Code Section 22-4-3-5 was ambiguous. The Review Board pointed out that

Indiana Code Section 22-4-3-5 required reasonable assurance of employment after the

vacation, which would not normally be required by an employee taking a traditional

vacation for leisure or pleasure. Thus, the Review Board determined that the traditional

definition of “vacation” was inapplicable and that Indiana Code Section 22-4-3-5 must

concern “an employer-mandated period in which work is not performed.” Appellant’s

App. p. 4. Given the great weight we must give to an interpretation of a statute by an

administrative agency charged with enforcing the statute, we cannot say that the Review

Board’s interpretation of the term “vacation” in Indiana Code Section 22-4-3-5 is

unreasonable. See Two Market Square Assocs. Ltd. P’ship, 679 N.E.2d at 886 (“When


3
  We also note that LaFief was decided in 2008, prior to the enactment of Indiana Code Section 22-4-3-5.
Some of the language of Indiana Code Section 22-4-3-5 is similar to the language found in LaFief.
Compare LaFief, 888 N.E.2d at 187 (“[E]mployees who contractually agree to mandatory vacation
periods or temporary shut downs are not eligible for unemployment benefits so long as they have
reasonable assurance that they will continue to be employed after the mandatory vacation period or
temporary shut down ends.”); with I.C. § 22-4-3-5.
                                                  12
the meaning of an administrative regulation is in question, the interpretation of the

administrative agency is given great weight unless the agency’s interpretation would be

inconsistent with the regulation itself.”).

       With the Review Board’s interpretation of the term “vacation” in mind, we must

determine whether Broxton was properly denied benefits pursuant to Indiana Code

Section 22-4-3-5. The Department has determined that it will consider several factors in

determining whether an employee is on a vacation week under Indiana Code Section 22-

4-3-5, including:

              1.      Whether a written contract between the employer and
                      the employee provides for a paid or unpaid vacation
                      week designation;

              2.      Whether a vacation week was the result of an
                      employer’s regular vacation policy and practice;

              3.      Whether an employer provided a reasonable assurance
                      to the employee that they would have employment
                      available with the employer after the vacation period
                      ends. Such an assurance is not required to be provided
                      by explicit declaration or direct communication but
                      may be inferred by past employer or employee
                      conduct, policy, practice, or custom, such that the
                      employee knew or should have known of their
                      employment availability.      Additionally, such an
                      assurance shall provide more than a speculative date of
                      return to employment in order to be reasonable;

              4.      Whether, as part of the above-mentioned reasonable
                      assurance, an employer gave reasonable notice to the
                      employee concerning the vacation week or facility
                      shutdown. Such notice is not required to be provided
                      by explicit declaration or direct communication, but
                      may be inferred by past employer or employee
                      conduct, policy, practice or custom, such that the


                                              13
                     employee knew or should have known of the vacation
                     week or mandated facility shutdown;

              5.     Whether the employer, on their own initiative, has
                     provided the Department with advance notice of any
                     vacation week or shutdown period.

Appellant’s App. pp. 40-41. This list of factors is “not exclusive,” and the Department

makes determinations on such “vacation” issues “on a case-by-case basis.” Id. at 41.

       Here, Broxton states that he was employed “under a labor agreement,” but there is

no evidence of such agreement in the record. Appellant’s Br. p. 12 n.10. During the

college’s summer break, it was Sodexo’s regular practice to reduce its services because of

the lack of students. Broxton regularly does not work and is unpaid from May to August,

except that he is “on call” and must call Sodexo each Tuesday to see if work is available.

Tr. p. 4. Broxton had worked for Sodexo since 2008 and was clearly aware of the

summer “vacation” practice and had reasonable assurances that he would return to

employment in August when the students returned. The Review Board applied the

relevant factors and concluded that, under Indiana Code Section 22-4-3-5, Broxton was

not totally, part-totally, or partially unemployed.

       The Review Board’s determination that Broxton was on an unpaid “vacation

week” because of Sodexo’s regular vacation policy and practice and had a reasonable

assurance of employment after the vacation period ended is reasonable. Based on the

factors set out by the Department, we cannot say that the Review Board erred when it

determined that Broxton was ineligible for unemployment benefits due to Indiana Code

Section 22-4-3-5.


                                              14
                                      III. On Call

      Next, Broxton argues that he was totally unemployed because no “on call” work

was available to him during the summer of 2012. In support of his argument, he relies on

Indiana Code Section 22-4-3-3, which provides:

             An individual is not totally unemployed, part-totally
             unemployed, or partially unemployed for any week in which
             the individual:

             (1)    is regularly and customarily employed on an on call or
                    as needed basis; and

             (2)    has:

                    (A)     remuneration for personal services payable to
                            the individual; or

                    (B)     work available from the individual’s on-call or
                            as needed employer.


The Review Board held that this statutory provision was inapplicable because Broxton

was “not regularly and customarily employed on an ‘on call’ or ‘as needed’ basis.”

Appellant’s App. pp. 3-4.

      Indiana Code Section 22-4-3-3 provides an exception to the definition of totally

unemployed, part-totally unemployed, or partially unemployed. If the employee falls

under the exception, he or she is not entitled to unemployment benefits. Because the

Review Board found that Indiana Code Section 22-4-3-3 was inapplicable, it did not use

this statutory provision to deny unemployment benefits to Broxton. On appeal, the

Review Board argues that “although Broxton is ineligible for unemployment

compensation benefits based on other statutory sections, any claims or arguments made

                                           15
by Broxton based on Section 22-4-3-3 need not be addressed because they are immaterial

to whether . . . Broxton was properly denied benefits.” Appellee’s Br. p. 24. We agree

with the Review Board. Because we have determined that the Review Board properly

denied Broxton benefits under Indiana Code Section 22-4-3-5, we need not address this

argument.

                         IV. Inconsistent with Other Provisions

       Next, Broxton argues that the Review Board’s decision is inconsistent with other

provisions of the Act. Specifically, Broxton argues that the Review Board’s application

of Indiana Code Section 22-4-3-5 conflicts with: (1) the eligibility provisions of the Act;

(2) the Act’s seasonal work provision found at Indiana Code Section 22-4-14-11; (3)

provisions that “focus on claims by unemployed individuals with respect to specific

weeks of unemployment;” and (4) the notice provision of Indiana Code Section 22-4-3-5.

Appellant’s Br. p. 20.

       We have already held that the Review Board’s interpretation of Indiana Code

Section 22-4-3-5’s notice provisions is reasonable. Broxton admits that the seasonal

worker provisions do not apply to him. As such, we fail to understand how the seasonal

worker provisions conflict with the Review Board’s interpretation. As for the remaining

arguments, Broxton offers neither cogent arguments nor citations to relevant authority in

support of these assertions; the arguments are therefore waived. Doughty v. Review Bd.

of Dep’t of Workforce Dev., 784 N.E.2d 524, 527 (Ind. Ct. App. 2003).

                                  V. Purpose of the Act



                                            16
      Finally, Broxton argues that the Review Board’s interpretation of Indiana Code

Section 22-4-3-5 conflicts with the purpose of the Act. The Act provides:

                     As a guide to the interpretation and application of this
             article, the public policy of this state is declared to be as
             follows: Economic insecurity due to unemployment is
             declared hereby to be a serious menace to the health, morale,
             and welfare of the people of this state and to the maintenance
             of public order within this state. Protection against this great
             hazard of our economic life can be provided in some measure
             by the required and systematic accumulation of funds during
             periods of employment to provide benefits to the unemployed
             during periods of unemployment and by encouragement of
             desirable stable employment. The enactment of this article to
             provide for payment of benefits to persons unemployed
             through no fault of their own, to encourage stabilization in
             employment, and to provide for integrated employment and
             training services in support of state economic development
             programs, and to provide maximum job training and
             employment       opportunities      for    the    unemployed,
             underemployed, the economically disadvantaged, dislocated
             workers, and others with substantial barriers to employment,
             is, therefore, essential to public welfare; and the same is
             declared to be a proper exercise of the police powers of the
             state. To further this public policy, the state, through its
             department of workforce development, will maintain close
             coordination among all federal, state, and local agencies
             whose mission affects the employment or employability of
             the unemployed and underemployed.

I.C. § 22-4-1-1. The Act is “given a liberal construction in favor of employees because it

is social legislation meriting such construction in order to promote its underlying

humanitarian purposes.” Scott v. Review Bd. of Indiana Dep’t of Workforce Dev., 725
N.E.2d 993, 996 (Ind. Ct. App. 2000).

      According to Broxton, the Review Board’s interpretation conflicts with the

purpose of the Act to provide unemployment benefits to those workers involuntarily


                                           17
unemployed. Broxton argues that his summer unemployment is not voluntary and occurs

through no fault of his own. Although we acknowledge the general policy behind the Act

and sympathize with the hardship that Broxton and similarly situated employees suffer,

we must also acknowledge the Review Board’s argument that its “interpretation of this

statute prevents employers from using unemployment benefits to subsidize employees

who have a reasonable assurance of returning to work after a regularly scheduled

vacation break.” Appellee’s Br. p. 9. We simply cannot say that the Review Board’s

interpretation of the relevant statutes is unreasonable.

                                        Conclusion

       We cannot say that the Review Board erred when it denied unemployment benefits

to Broxton pursuant to the provisions of Indiana Code Section 22-4-3-5. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.




                                             18